NUMBER 13-12-00753-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG


CHARLIE O. BURNETT, III,                                               Appellant,

                                       v.

THE BANK OF NEW YORK
MELLON, FKA THE BANK OF
NEW YORK, AS TRUSTEE FOR
THE CERTIFICATE HOLDERS OF
THE CWAFS, INC. ASSET-BACKED
CERTIFICATES SERIES 2006-18,                                            Appellee.


                On appeal from the 214th District Court
                      of Nueces County, Texas.


                                   ORDER
            Before Justices Rodriguez, Garza and Perkes
                          Order Per Curiam

    This cause is before the Court on “Appellant’s Unopposed Third Motion to Enlarge
Time Within Which to Timely File Appellant’s Reply Brief on Appeal.” By this motion,

appellant seeks an additional twenty-one days to file his reply brief.

       The Court, having fully examined and considered appellant's third motion to

enlarge time within which to file his reply brief, is of the opinion that appellant's motion

should be granted in part and denied in part by order. The motion is granted insofar as

appellant’s deadline to file his reply brief is extended an additional ten days, until October

4, 2013, and denied as to all other relief requested. Further motions for extension of time

will not be favorably entertained. The Court looks with disfavor on the delay occasioned

by the failure to timely file the reply brief.

       The Clerk of this Court is ORDERED to serve a copy of this order on appellant by

certified mail, return receipt requested.



                                                                         PER CURIAM

Delivered and filed the
24th day of September, 2013.




                                                 2